Exhibit 10.18(c) Addendum 3 to Agreement for the availability of apace for the storage of goods and offices for the management of this dated May 20, 2008 The undersigned: Prologis Belgium Ill BVBA, registered with the RPR under number 0472.435.629, with its offices in Park Hill, Building A, 3rd Floor, JanEmileMommaertslaan 18, B-1831 Diegem and hereby represented by A.C. TOL, hereafter referred to as ‘Prologis’ and Skechers EDC sprl, with its registered office in 4041 Milmort, Parc Industriel Hauts-Sarts, Zone 3, avenue du Parc Industriel, registered with the RPR 0478.543.758, hereby represented by Mr. David Weinberg. hereafter referred to as ‘Skechers EDC’ or as ‘Customer’ together referred to as the "Parties".
